Citation Nr: 1710412	
Decision Date: 04/03/17    Archive Date: 04/11/17

DOCKET NO.  13-16 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus, to include as due to herbicide exposure. 

2.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as due to type II diabetes mellitus.

3.  Entitlement to service connection for erectile dysfunction, to include as due to type II diabetes mellitus.

4.  Entitlement to service connection for coronary artery disease, to include as due to herbicide exposure and due to type II diabetes mellitus. 

5.  Entitlement to service connection for prostate cancer, to include as due to herbicide exposure.

6.  Entitlement to service connection for bladder cancer, to include as due to herbicide exposure.

REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. Krunic, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from August 1966 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In August 2014, the Veteran withdrew his request for a hearing before a Decision Review Officer (DRO) at the RO. 

Historically, the Board notes that in a September 2004 rating decision, which did not become final as discussed below, the RO denied service connection for coronary artery disease on a direct basis as well as on a secondary basis to his type II diabetes mellitus.  However since that decision, effective August 31, 2010, ischemic heart disease was added to the list of diseases presumed to be associated with herbicide exposure under 38 C.F.R. § 3.309(e).   See Nehmer v. U.S. Veterans Admin., 32 F. Supp. 1404   (N.D. Cal. 1989) (Nehmer I); Nehmer v. U.S. Veterans Admin., 32 F. Supp. 2d 1175   (N.D. Cal 1999) (Nehmer II); Nehmer v. Veterans Admin. of the Gov't of the U. S., 284 F.3d 1158   (9th Cir. 2002) (Nehmer III); Nehmer v. U.S. Veterans Admin., 494 F.3d. 846   (2007) (Nehmer IV).  Therefore, the issue of entitlement to service connection for coronary artery disease will also be considered on a presumptive basis as due to herbicide exposure as listed on the cover page.  

In the May 2005 rating decision, the RO denied entitlement to bladder cancer, to include as due to herbicide exposure.  The Veteran submitted a timely Notice of Disagreement (NOD) with the rating decision in July 2005.  No Statement of the Case (SOC) has been issued as to that matter.  Thus, as discussed below, the issue of entitlement to service connection for bladder cancer, to include as due to herbicide exposure must be remanded for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238, 240-241  (1999).

The Board notes that the Veteran's service connection claims for type II diabetes mellitus, peripheral neuropathy of the bilateral lower extremities, erectile dysfunction, and coronary artery disease were previously considered and denied in a September 2004 rating decision.  The Veteran appealed that decision.  However, the evidence associated with the claims file since the issuance of the July 2005 SOC includes service personnel records received in August 2005.  The Veteran contends that his type II diabetes mellitus with secondary disorders of peripheral neuropathy of the bilateral lower extremities and erectile dysfunction, as well as his coronary artery disease are due to herbicide exposure during his service in the official waters of the Republic of Vietnam.  The Board notes that the Veteran's personnel records are relevant insofar as they document the ships aboard which he served, pertinent dates of service, and various ship locations.  Thus, the Board finds that 38 C.F.R. § 3.156(c) applies; the September 2004 rating decision is not final with respect to the issues of entitlement to service connection for type II diabetes mellitus, peripheral neuropathy of the bilateral lower extremities, erectile dysfunction, and coronary artery disease.  The claims will therefore be considered on the merits.  38 C.F.R.§ 3.156(c)(1).

Applicable regulations provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. § 3.156 (c)(1)(i).  Thus, new and material evidence is not needed to reopen a previously denied claim when relevant personnel records and/or any other relevant service department records are received after a prior final denial.  The claim is instead reviewed on a de novo basis. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.

The issues of entitlement to service connection for type II diabetes mellitus, peripheral neuropathy of the bilateral lower extremities, erectile dysfunction, coronary artery disease, prostate cancer, and bladder cancer are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he developed type II diabetes mellitus, prostate cancer, and coronary artery disease as a result of herbicide exposure while stationed aboard the USS Southerland and the USS Wedderburn.  Specifically, he stated that the USS Wedderburn was assigned to go on inland waterways in the Republic of Vietnam and perform fire support missions on a daily basis.  He further stated that the ship would anchor overnight in these inland waterways.  See February 2004 statement; September 2004 NOD.  He also stated that the inland rivers were approximately 100-200 yards wide.  In addition, his ship was close enough to the shore that it was constantly receiving small-arms fire from the shore.  He stated that Agent Orange was sprayed to deny the enemy cover to hide behind while firing at the ships on the river.  See July 2005 statement.

The Board finds that additional development is necessary to verify whether the  USS Southerland and the USS Wedderburn was present in the inland waterways while the Veteran was onboard ship as he has alleged.  Where a veteran alleges exposure to herbicides during service aboard a navy ship that operated in the offshore waters of the Republic of Vietnam, the AOJ must develop for 1) evidence that shows the ship docked to the shores, operated in inland waterways, operated on close coastal waters for extended periods, with evidence that the crew members went ashore or smaller vessels went ashore regularly; 2) evidence that places the Veteran aboard the ship at the time the ship docked or operated in inland waterways or close coastal waters; and 3) the Veteran's statement as to whether he went ashore.  

The AOJ's initial development dated March 2004 noted that the Veteran served on the USS Southerland (DD 743), which was in the official waters of the Republic of Vietnam from April 14, 1969, to May 7, 1969.  However, no information was provided regarding whether the USS Wedderburn was in the official waters of the Republic of Vietnam.  Although the AOJ issued a September 2010 Memorandum containing a Formal Finding regarding information to verify exposure to Agent Orange or service in Vietnam, the memorandum clearly reflects that the AOJ did not conduct exhaustive development responsive to the Veteran's statements that the ships on which he served had operated on the inland waterways of the Republic of Vietnam.  

The Board finds that the AOJ should request deck logs and command histories of the USS Southerland and the USS Wedderburn for the time period that the Veteran was aboard those ships to ascertain whether the ships indeed operated on the Republic of Vietnam inland waterways.  In addition, the Board notes that the AOJ, at a minimum, did not attempt to verify whether the USS Southerland and the USS Wedderburn operated temporarily on the RVN inland waterways and whether the Veteran was onboard the ships at the time they may have operated on the inland waterways.  See M21-1MR, VA Adjudication Procedures Manual, Part IV, Subpart ii, Chapter 1, Section H, Topic 2.  Thus, the AOJ should attempt to verify this information on remand. 

The Board further notes that a decision on the claims for service connection for type II diabetes mellitus, coronary artery disease, and prostate cancer could change the outcome of the Veteran's claims for service connection for peripheral neuropathy of his lower extremities and erectile dysfunction.  In this regard, the Board observes that the Veteran contends that the latter disorders are secondary to his diabetes mellitus.  As such, the claims are inextricably intertwined.  For this reason, the issues of service connection for type II diabetes mellitus, coronary artery disease, and prostate cancer must be resolved prior to resolution of the claims for service connection for peripheral neuropathy of the bilateral lower extremities and erectile dysfunction.  See Harris v. Derwinski, 1 Vet. App. 180, 183  (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  Accordingly, a remand is required for the AOJ to adjudicate the inextricably intertwined issues.

As previously noted, the Veteran submitted a timely NOD with the May 2005 rating decision that denied his claim of entitlement to bladder to cancer, to include as due to herbicide exposure.  However, no SOC as to this matter has been issued.  Thus, the Board must remand the matter for issuance of a statement of the case.  Manlincon, 12 Vet. App. at 240-241.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should issue an SOC addressing the issue of entitlement to bladder cancer, to include as due to herbicide exposure.  The SOC should include a discussion of all relevant evidence considered and citation to all pertinent law and regulations. 

Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  The AOJ should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of this particular issue following the issuance of the statement of the case unless he perfects his appeal.

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for type II diabetes mellitus, peripheral neuropathy of the bilateral lower extremities, erectile dysfunction, coronary artery disease, and prostate cancer.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should obtain any relevant and outstanding VA treatment records. 

3.  After completing the foregoing development, the AOJ should contact the appropriate service department and/or records custodian(s), to include NPRC, with a request for copies of any pertinent records, including copies of the command history and deck logs of the USS Southerland (DD-743) and USS Wedderburn (DD-684) to attempt to verify herbicide exposure in Vietnam for the Veteran on a factual basis and to verify the locations of the ships while the Veteran served on each ship in the territorial waters of the Republic of Vietnam.  

4.  The AOJ should attempt to verify whether the USS Southerland and the USS Wedderburn operated temporarily on the RVN inland waterways and whether the Veteran was onboard the ships at the time they may have operated on the inland waterways as outlined in M21-1MR, VA Adjudication Procedures Manual, Part IV, Subpart ii, Chapter 1, Section H, Topic 2.  

5.  The AOJ should then refer the case to the JSRRC for verification of exposure to herbicides or to make a formal finding that sufficient information required to verify herbicide exposure does not exist based on the evidence in the file and information provided by the Veteran.

6.  After completing the above actions and any other development as necessary, the case should be reviewed by the AOJ on the basis of the additional evidence. If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental SOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




